Kellogg, J.:
This case is reported upon a former appeal in 131 Appellate Division, 399, where a judgment in favor of- the plaintiff was reversed because the trial court permitted her to swear to conversations with her father, since deceased, from whom the defendant derived title, or who was connected with the title of the defendant to the deposit in question. The. court at the same time ruled that the statements made by the defendant's intestate were receivable in evidence as admissions against her interest. Upon this trial the court excluded said alleged admissions made by the defendant’s intestate, and also conversations overheard between the plaintiff’s intestate and defendant’s intestate with reference to the ownership of the deposit in question, it standing upon the bank books in the name of both, payable “ to either or the survivor.” ■ The manner in which the deposits stood upon the bank books did not in itself determine the absolute title as between the parties in whose name it stood, and a conversation between them upon the subject was clearly admissible, and the admissions by the defendant’s intestate with reference to the ownership of the fund were also clearly admissible. We are simply holding that the evidence was admissible, and do not consider what weight it may have in the litigation. The judgment should, therefore, be reversed and a new trial granted, with costs to the appellant to abide the event. All concurred. Judgment reversed and new trial granted, with costs to appellant to abide event.